ACCEPTED
                                                                                                       12-14-00287-cr
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  2/4/2015 2:05:23 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                                        IN THE
                               TWELFTH COURT OF APPEALS
                                                                                 FILED IN
                                                                          12th COURT OF APPEALS
                                  CAUSE NO. 12-14-00287-CR                     TYLER, TEXAS
                                                                           2/4/2015 2:05:23 PM
                                                                               CATHY S. LUSK
BRANDEE MICHELLE NICHOLS                        §                                  Clerk THE
                                                                      ON APPEAL FROM
Appellant

VS.                                             §                     114TH DISTRICT COURT

THE STATE OF TEXAS,
Appellee                                        §                     SMITH COUNTY, TEXAS




SECOND MOTION FOR EXTENSION OF TIME TO FILE THE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS AND THE JUSTICES THEREOF:

                COMES NOW APPELLANT, BRANDEE MICHELLE NICHOL, the

Appellant, and moves the Court for an Second Extension of Time to File the Appellant’s Brief in

this cause and in support thereof would show the Court as follows:

                                                     I.

         Appellant’s Brief was due to be filed on Friday, January 2, 2015. Counsel filed a Motion

for Extension of Time and said motion was granted. An Ordered was entered extending to

February 4, 2015.

                                               II.

         Appellant, respectfully request that pursuant to T.R.A.P. 10.5(d) 38.6 (d)

that the Court grant an Extension of Time to file Appellant’s Brief until the 4th day of April,

2015, and in support thereof would respectfully show the Court that during the previous thirty

Page 3
(30) days Counsel has been involved in the following:

         1.   Appellant’s Counsel has also been involved in capital murder pre-trials in the case

styled the State of Texas v. Calvert in Smith County, Texas .

         2. Undersigned Counsel has been involved with numerous federal cases and state

misdemeanor and felony cases.

         3. Undersigned Counsel respectfully requests this Honorable Court to extend the time for

filing the Appellant’s Brief until the 4th day of April, 2015, in order to afford the undersigned

Counsel the necessary time to conclude reading Appellant’s Record, researching the applicable

law and preparing the Appellant’s Brief.

         WHEREFORE PREMISES CONSIDERED, the undersigned Counsel, respectfully prays

that his Honorable Court extend the time for filing Appellant’s Brief in this cause until the 4th day

of April, 2015.

                                                      Respectfully submitted,

                                                      JEFF L. HAAS
                                                      Attorney at Law
                                                      908 First City Place
                                                      Tyler, Texas 75702
                                                      (903) 593-8338
                                                           Jeff Haas /s/
                                                      JEFF L. HAAS
                                                      STATE BAR NO. 08659600
                                                      ATTORNEY FOR APPELLANT




Page 3
                                CERTIFICATE OF SERVICE



               I hereby certify that a true and correct copy of the above and foregoing Motion for

Extension of Time to File Appellant’s Brief has been delivered to the District Attorney's Office of

Smith County, Texas, on this the 4TH day of February, 2015.




                                                           Jeff Haas /s/
                                                     JEFF L. HAAS




Page 3